             Case 2:19-mj-00584-NJK Document 24 Filed 02/13/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_O'Brien@fd.org@fd.org

 7   Attorney for Max Smietana

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:19-mj-00584-NJK

12                  Plaintiff,                                STIPULATION TO ADVANCE
                                                                SENTENCING HEARING
13           v.
                                                                    (First Request)
14   MAX SMIETANA,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert O’Brien, Assistant Federal Public Defender, counsel for Max Smietana, that the
21   Sentencing Hearing currently scheduled on March 18, 2020, be advanced to Monday, March 9,
22   2020.
23           This Stipulation is entered into for the following reasons:
24           1.      Defendant is currently in custody, pending his sentencing hearing on March 18,
25   2020;
26
           Case 2:19-mj-00584-NJK Document 24 Filed 02/13/20 Page 2 of 3




 1          2.      The U.S. Probation Office will complete the defendant’s Pre-Sentence Report
 2   on March 6, 2020;
 3          3.      At the time the PSR will be filed, Defendant will have been in custody for 80
 4   days on this case;
 5          4.      Defendant agrees with the need for the advance.
 6          5.      The parties agree to the advance.
 7          This is the first request for an advance of the sentencing hearing.
 8          DATED this 13th day of February, 2020.
 9
10    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
11
12      /s/ Robert O’Brien                                /s/ Rachel Kent
      By_____________________________                   By_____________________________
13    ROBERT O’BRIEN                                    RACHEL KENT
      Assistant Federal Public Defender                 Special Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
           Case 2:19-mj-00584-NJK Document 24 Filed 02/13/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00584-NJK
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     MAX SMIETANA,
 7
                    Defendant.
 8
 9
     The stipulation to advance sentencing is GRANTED in part. Sentencing will be held
10   at 8:30IT IS on
             a.m. THEREFORE      ORDERED
                      March 10, 2020.         that the sentencing
                                        Notwithstanding            hearing
                                                            the timing     currentlyinscheduled
                                                                       provisions      Local     for
     Criminal Rule
     Wednesday,     32, the
                 March      presentence
                        18, 2020          report
                                 at 10:00 a.m., bewill continue
                                                   advanced      to be due
                                                             to Monday,    by March
                                                                         March  9, 20206,at2020.
                                                                                            the hour
11
     See Local Rule IA 1-4 (allowing changing of local rules in the interest of justice).
12   IT IS SO ORDERED.
     of ___:___ __.m.

13          DATED February   14,of2020
                  this ___ day     February, 2020.

14
15
                                                  UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
